Title: John Quincy Adams to Abigail Adams, 17 February 1780
From: Adams, John Quincy
To: Adams, Abigail



Hond. Mamma
Passy feby. the 17th 1780

As there is an opportunity of writing to you, I must by no means let it Slip me; I have wrote you a Small account of my Voyage and that we were obliged to put into Ferrol in Spain. After a terrible journey from thence to Paris of about 1000 Miles we have at last once more reach’d Paris, the day after we arrived Pappa put me to one of the Pensions where I was before, and I am very content with my Situation. Brother Charles begins to make himself understood in French and being as he is he will learn that Language very soon. The Count d’Estaing is in a very fair way of recovery of his wounds. We have here a young Gentleman who was on board of the Languedoc when the Count was in Boston, a son of the Governor of Martinico’s. I am your dutiful son,

John Quincy Adams

